Citation Nr: 0715756	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  06-33 401	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a hip disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claims of service 
connection for right ankle, right knee, and hip conditions.  
The RO also determined he had not submitted new and material 
evidence to reopen a previously denied claim of 
service connection for residuals of a back injury.  
Irrespective of that determination, so, too, must the Board 
make this threshold preliminary decision because it affects 
the Board's jurisdiction to adjudicate the underlying claim 
on the merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001); see also VAOPGCPREC 05-92 (Mar. 4, 1992).

In May 2007, because of his age, the Board granted the 
veteran's motion to advance his case on the docket.  38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2006).

As will be explained, the Board is reopening the claim for 
service connection for residuals of a back injury based upon 
receipt of new and material evidence.  The Board will then 
remand this claim to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration before readjudicating it on the underlying 
merits.  VA will notify the veteran if further action is 
required on his part concerning this claim.




FINDINGS OF FACT

1.  In a February 1946 rating decision, the RO denied the 
veteran's original claim for service connection for residuals 
of a back injury.  He was notified of that decision later 
that month and apprised of his procedural and appellate 
rights, and he did not appeal.

2.  Some of the additional evidence received since that 
February 1946 denial, however, was not previously of record 
and relates to an unestablished fact necessary to 
substantiate this claim.

3.  A right ankle condition was not shown during service or 
for many years after, nor is there evidence the veteran has a 
current right ankle condition.

4.  The veteran sustained a right leg contusion (bruise) 
during service, which was acute and transitory and resolved 
without chronic residual disability.

5.  A right knee condition was not shown during service or 
for many years after, and the competent medical evidence of 
record does not show a link between the veteran's current 
right knee condition and his military service.

6.  A hip condition was not shown during service or for many 
years after, and there is no competent medical evidence 
linking the veteran's current hip condition with his military 
service.




CONCLUSIONS OF LAW

1.  The RO's February 1946 decision denying the claim for 
service connection for residuals of a back injury is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.200, 20.1103 (2006).

2.  There is new and material evidence since that February 
1946 decision, however, and this claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  A right ankle condition was neither incurred in nor 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  A right knee condition was neither incurred in or nor 
aggravated during active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

5.  A hip condition was neither incurred in or nor aggravated 
during active military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the U.S. Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  With the exception of providing a VA 
examination, these notice and assistance requirements also 
apply to a petition to reopen a previously denied claim.  38 
C.F.R. § 3.159(c) (2006).  These requirements also were 
recently addressed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court), which held that the 
notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, he is to provide; what 
subset of the necessary information or evidence, if any, VA 
will attempt to obtain for him; and a general notification 
that he may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the service 
connection.  In that regard, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this particular case at hand, the RO has had an 
opportunity to consider the claims on appeal in light of the 
above-noted change in the law, and the requirements of the 
new law and regulations have been satisfied.  See Quartuccio, 
supra (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of an October 2005 RO 
letter to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  This letter also 
specifically informed him of the need to submit any relevant 
evidence in his possession.

And regarding the Kent elements for the veteran's petition to 
reopen his back injury residuals claim, in particular, the 
letter informed him that new and material evidence was 
required to reopen this previously denied claim.  While this 
letter did not specifically inform him that he needed to 
submit evidence of a current condition or evidence of a nexus 
(i.e., link) between his current condition and his military 
service - the reasons his claim was denied when previously 
considered, that failure is nonprejudicial because the Board 
is reopening his claim regardless.

Moreover, evidence associated with the veteran's claims file 
includes his service medical records (SMRs), private 
treatment and examination reports, and an informal hearing 
presentation.  He has not identified any additional evidence 
that needs to be obtained, and indeed, he expressly stated in 
correspondence received in October 2006 that he had no more 
evidence to submit.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.



Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant 
and his representative of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim before any initial 
unfavorable agency of original jurisdiction decision.  
See also Sanders, supra; see, too, Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the veteran was provided content-
compliant VCAA notice concerning his claims in October 2005, 
so prior to initially adjudicating them in the January 2006 
decision at issue.  Hence, there was no error in the timing 
of the notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim (or even, as in 
the case of the veteran's back claim, a petition to reopen a 
previously denied and unappealed claim for service 
connection), 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  See, too, Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).



The record reflects that the veteran has been provided notice 
of the type of evidence or information needed to establish 
service connection for his hip, knee and ankle claims.  It 
does not appear, however, he was notified, prior to December 
2006 correspondence, of the other downstream elements of his 
claims as set forth in Dingess and Dunlap.  Nevertheless, 
since the Board is denying the claims for service connection 
for right ankle, right knee, and hip conditions, any notice 
defect concerning those additional downstream elements of 
these claims is moot.  Therefore, he is not prejudiced by the 
Board's consideration of these claims.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

And again, with respect to his petition to reopen his claim 
for service connection for residuals of a back injury, 
although the VCAA notice letter that was sent to him did not 
address either the degree of disability or effective date 
element of this claim, as the Board is remanding this claim 
for further development and consideration, this will provide 
the opportunity for issuance of a corrective VCAA letter that 
addresses all pertinent elements of this claim - including, 
in accordance with the Dingess/Hartman and Dunlap holdings, 
these additional downstream elements.

Law and Analysis

Reopening the Previously Denied, Unappealed, Claim for 
Service Connection for Residuals of a Back Injury

The veteran originally filed a claim for service connection 
for residuals of a back injury in January 1946.  The RO first 
considered and denied this claim in a February 1946 rating 
decision.  Evidence of record at that time included the 
veteran's service medical records showing he had fallen 35 
feet from a boatswain's chair while working at a dry dock in 
May 1945, resulting in a chief complaint of swelling and 
tenderness on arm motion over the spine of the left scapula.  
He also suffered contusions (bruises) to other parts of his 
body, including his left elbow and right leg.



In denying the claim on the merits, the RO indicated that, 
despite the documented injury in service, there was no 
evidence of residual disability.  The report of the veteran's 
military discharge examination indicated, but only by 
history, that he had sustained a back injury, and he reported 
receiving heat treatments when filing his January 1946 claim.  
But the RO determined he did not have a current diagnosis of 
a back disability - so no proof he had the condition 
claimed, much less as a result of his service in the military 
or any injury he sustained coincident with it.

The RO sent the veteran a letter notifying him of the 
February 1946 decision denying his claim, and apprising him 
of his procedural and appellate rights in the event he 
elected to contest the decision by appealing it, but he did 
not.  He did not file a notice of disagreement (NOD) within 
one year of receiving notice of that decision to initiate 
appellate review of it, so that decision became final and 
binding on him based on the evidence then of record.  See 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103 (2006).  This in turn means there must be new and 
material evidence since that decision to reopen this claim 
and warrant further consideration of it on a de novo basis.  
38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  This preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply to applications to reopen that were 
received on or after August 29, 2001.  Here, the veteran's 
petition to reopen the claim for service connection for 
residuals of a back injury was received in May 2005, well 
after that cutoff date.  So the amended version of 38 C.F.R. 
§3.156(a) (2006) providing a new definition of "new and 
material evidence" applies to his current appeal.



According to the amended version of 38 C.F.R. § 3.156(a) 
(2006), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  The 
Court in Evans held that the evidence to be considered is 
that added to the record since the last final denial on any 
basis.  Id.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit's decision in Hodge.

The medical evidence that is required to warrant the 
reopening of the veteran's claim for residuals of a back 
injury would consist either of evidence showing a residual 
disability of the back or evidence etiologically linking a 
current back condition to his military service - and, in 
particular, to his documented injury.  He did not have this 
necessary medical evidence when the RO first considered and 
denied his claim in February 1946.

The additional evidence received since that 1946 decision 
consist, in part, of the veteran's private outpatient records 
dated from March 2003 through March 2004, showing an x-ray 
confirmed diagnosis of degenerative joint disease (arthritis) 
of the lower spine with some disc irritation.  This evidence 
was not of record at the time of the February 1946 rating 
decision, so it is new.  But it is also material because it 
relates to an unestablished fact necessary to substantiate 
his claim inasmuch as proof of the presence of a back 
disability is a material element in a claim of 
service connection under 38 C.F.R. § 3.303.  And a then 
current condition was not shown by the medical evidence of 
record when the RO first considered and denied the claim in 
1946.  So this additional evidence addresses one of the 
essential, yet missing as of 1946, elements of a potentially 
successful claim for service connection.

While these same private outpatient records reflect the 
opinion that the veteran's diagnosed back condition was 
related to his care for his spouse, these comments must be 
considered independent of the evidence of a current condition 
in determining whether this evidence is new and material.  
And, again, the fact remains that he now has proof of a back 
disability, which was not established when the RO first 
considered and denied his claim in 1946, so this, in and of 
itself, provides a basis for reopening his claim - 
irrespective of any question concerning the cause of his back 
disability.  Keep in mind that, for the limited purpose of 
determining whether the claim should be reopened, weighing 
the probative value of the evidence at issue is not 
permitted.  See Wilkinson v. Brown, 8 Vet. App. 263, 270-71 
(1995).

Accordingly, the newly received items provide key evidentiary 
support on facts not established at the time of the February 
1946 denial, and present a reasonable possibility of 
substantiating the claim for service connection for residuals 
of a back injury.  So this evidence is both new and material, 
and thus is sufficient to reopen the claim.  See, e.g., 
Hickson v. West, 11 Vet. App. 374, 378 (1998).

Service Connection for Right Ankle, Right Knee, and Hip 
Disorders

The veteran contends that he injured his right ankle, right 
knee, and hip during his active military service - in the 
same incident when he injured his back, and that he has 
chronic residual disability.

Service connection will be granted if it is shown the veteran 
has disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.306 (2006).



In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic conditions, per se, such as arthritis, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2006).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

Service medical records include a report from a repair unit 
dispensary in May 1945.  The veteran was apparently working 
at a dry dock and fell 35 feet from a boatswain's chair to a 
deck when a supporting line fouled on a cable and severed.  
He complained of pain, swelling and tenderness on arm motion 
over the spine of his left scapula (not his vertebrae).  On 
objective physical examination, he was found to have multiple 
contusions, i.e., bruises, on his left arm and elbow, left 
scapular area, and right leg.  He was not in shock, but his 
scapular pain complaints were confirmed on physical 
examination.  Absolute bed rest was ordered, and he was sent 
for x-rays of the scapular area, which were returned as 
negative.  Follow up notes indicate improvement in his left 
shoulder and, by the end of May 1945, he was found physically 
qualified for transfer.

Apart from the indication in this dispensary report of 
contusions on the right leg, there is no indication in this 
report that the veteran sought or was given treatment for his 
hip(s), right knee, or right ankle.  While the fall from such 
a height would certainly suggest significant trauma, there is 
no medical evidence of residual injury to any of the 
anatomical areas at issue.  Indeed, all initial and even 
follow-up treatment records from this time frame addressed 
the veteran's left shoulder, with no mention of additional 
injury to these other areas of his body.

When examined in anticipation of being discharged from the 
military, the veteran gave a history of a back injury earlier 
that year (presumably referring to his May 1945 fall).  But a 
list of all resulting physical defects was unremarkable for 
mention of a hip, right knee, or right ankle condition.  He 
was observed to have halux valgus (a foot deformity), and 
even that was not attributed in any way to problems with his 
right ankle.  So, while the May 1945 fall with resulting 
right leg contusions could also reasonably refer to trauma to 
his hip, right knee or right ankle, his service medical 
records indicate he received no follow-up care for these 
conditions - even were the Board to presume for the sake or 
argument these areas were injured - and there was no mention 
of any defects referable to these areas when examined for 
separation from service.  Accordingly, any hip, right knee, 
or right ankle disability that may have been caused by the 
May 1945 fall was acute and transitory and resolved without 
residual disability.

It is also worth pointing out the veteran filed a claim for 
service connection in January 1946, very shortly after 
discharge from the military in December 1945, and the only 
injury he mentioned was to his back.  That is to say, he did 
not mention, either expressly or even by implication, any 
additional injury to his hip, right knee, or right ankle.  
And he made that declaration of only injury to his back 
contemporaneous to the event during service in question, when 
that incident was fresh in his mind.  It only stands to 
reason that had he, in fact, sustained additional injury to 
his hip, right knee, and right ankle, in that very same 
incident, there would at least have been some mention of 
this, but there clearly was not.  Cf. Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) and Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (discussing the decline in the probative 
value of evidence with the passage of time).

Following service, the first evidence of a right hip 
condition is shown in private outpatient records from March 
2003, over 57 years after the veteran's discharge from active 
military service.  This gap in time without complaints of a 
hip problem is probative evidence that his current condition 
is not attributable to service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (The normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the 
claim.).  Furthermore, this lack of medical evidence for many 
years after service demonstrates that the rebuttable 
presumption of service connection for chronic arthritis under 
38 C.F.R. §§ 3.307 & 3.309 is unsupported by evidence of a 
chronic condition within one year of discharge.

March 2003 x-rays of the veteran's hip show mild cystic 
changes involving the superior lateral aspect of the 
acetabulum.  There is no indication of trauma as a cause for 
these cystic changes.  There also is no other medical 
evidence of record indicating a link between service and this 
hip condition.  See Hickson, supra.

With respect to the veteran's right knee, the Board observes 
that the first medical evidence of a right knee condition is 
found in a private radiology report from August 2006, over 60 
years following the veteran's discharge from military 
service.  The absence of any pertinent evidence for 60 years 
following service without so much as a relevant complaint is 
probative in determining that his current right knee 
condition is unrelated to his military service.  See Hickson, 
supra.  In addition, the lengthy time interval between his 
service and his current complaints is well over one year 
following discharge and demonstrates that his current right 
knee condition cannot be presumed to have been incurred 
during service under 38 C.F.R. §§ 3.307 & 3.309.



This August 2006 right knee x-ray report shows the veteran 
has degenerative arthritic changes in his right knee.  While 
no acute osseous or joint space pathologies were indicated by 
this report, moderately severe degenerative changes were 
observed in the medial joint space including considerable 
narrowing of the joint space itself.  However, there is no 
evidence suggesting this condition is due to trauma, to 
include incidents of military service.  See Hickson, supra.

As for the veteran's right ankle, August 2006 radiology 
records demonstrate no evidence of osseous or joint space 
pathology.  Merely of incidental note, this report indicates 
a spur formation on the posterior calcaneus was found at the 
attachment of the Achilles tendon and plantar aponeuoris.  
Without any medical evidence to support the existence of the 
current claimed right ankle condition, service connection 
cannot be established.  See, e.g., Brammer v. Derwinski, 3 
Vet. App. 233, 225 (1992) (service connection presupposes a 
current diagnosis of the claimed disability; in other words, 
there must be proof the veteran has the condition alleged).  
See also Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The Board is well aware of the veteran's contentions that his 
right ankle, right knee, and hip conditions were caused by 
the documented trauma during service when he injured his 
back.  In his initial claim, he also contended that he 
injured his right ankle "in either '43 or '44 while working 
off dry dock in either Manilla or Manacani."  But there is no 
record of that incident to objectively document it.  And in 
any event, regarding his claims as a whole, nothing on file 
shows that he has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion concerning 
the cause of a condition, regardless of the specific 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1).

In summary, a fall from 35 feet suggests a mechanism of 
injury sufficient to cause bodily harm and this fall did 
cause contusions about the veteran's right leg.  However, 
these injuries at most were acute and transitory and resolved 
without causing chronic residual disability.  The competent 
medical evidence from the time of the injury and from the 
time of the veteran's discharge from service does not 
suggests that he has any residual disability, particularly in 
respect to his claims for service connection for right ankle, 
right knee, and hip conditions.  With respect to his right 
ankle claim, apart from his complaints of pain there is no 
evidence of an underlying ankle condition to account for his 
pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).

Furthermore, as discussed, many years elapsed between the 
time of service and the earliest records of the orthopedic 
problems addressed by the knee and hip claims and there is no 
competent medical evidence linking the veteran's current 
arthritic conditions with his active military service 
(including to the incident in question), as is required to 
satisfy the criteria discussed in Hickson, supra.  See, too, 
38 C.F.R. § 3.303(d).  Accordingly, the preponderance of 
evidence is against these claims.  This, in turn, means there 
is no reasonable doubt to resolve in his favor, and these 
claims must be denied.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. at 519 (1996).




ORDER

New and Material evidence having been received, the petition 
to reopen the claim for service connection for residuals of a 
back injury is granted, subject to the further development of 
the evidence concerning this claim in the remand that 
follows.

Service connection for a right ankle condition is denied.

Service connection for a right knee condition is denied.

Service connection for a hip condition is denied.


REMAND

As mentioned, the VCAA became effective on November 9, 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Furthermore, as also alluded to, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007), the Court held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, too, Dunlap v. Nicholson, No. 03-320 (U.S. 
Vet. App. Mar. 22, 2007).

The veteran already has received an October 2005 VCAA notice 
letter from the RO pertaining to the general legal 
requirements for establishing a successful petition to reopen 
a claim of service connection.  But an additional VCAA letter 
is warranted regarding the evidentiary requirements for 
supporting the merits of the underlying service connection 
claim, which also includes notice of the downstream degree of 
disability and effective date elements of this claim, 
consistent with the recent holdings in Dingess/Hartman and 
Dunlap.

Moreover, based upon the current medical findings of record, 
VA examination is also needed in regard to the claim for 
service connection for residuals of a back injury.  As 
mentioned, the evidence of record confirms the veteran 
sustained a significant fall (from 35 feet no less) during 
service in May 1945.  And immediately after service, in 
January 1946, he filed a claim for service connection for 
residuals of that injury as it involved his back, but his 
claim was denied because examiners found no residual injury 
at that time.  Private medical records obtained during the 
many years since, however, show the veteran has an x-ray 
confirmed diagnosis of degenerative joint disease, but also 
indicate other possible etiologies for this condition.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.)



Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Prior to any further adjudication of 
the claim on appeal for service connection 
for residuals of a back injury, send the 
veteran another VCAA letter in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This additional letter 
must provide him with notice as to any 
information, and any medical or lay 
evidence, not previously provided to VA 
that is necessary to substantiate this 
claim.  Also apprise him of the evidence 
he is responsible for obtaining and 
submitting, and the evidence VA will 
obtain on his behalf, and request that he 
submit any additional evidence in his 
possession pertaining to this claim.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).

Additionally, this letter, consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), must include an explanation of 
the information or evidence needed to 
establish a downstream disability rating 
and effective date for this claim, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, No. 
2006-7303 (Fed. Cir. Apr. 5, 2007).



2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his back 
disability.  The claims file, including a 
complete copy of this remand, must be made 
available to the examiner for a review of 
the veteran's pertinent medical and other 
history.  All necessary diagnostic testing 
and evaluation should be performed.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(meaning 50 percent or greater likelihood) 
that any current back disability found to 
be present originated during, or is 
otherwise related to, the veteran's active 
military service.  And, in particular, the 
examiner should indicate whether any 
current back disability is a residual of 
the documented 35-foot fall the veteran 
sustained during service or, instead, is 
more likely the result of other factors 
unrelated to his military service - 
including for example, but not limited to, 
simple aging, caring for his spouse, etc.  
The examiner should discuss the rationale 
for any opinion provided, whether 
favorable or unfavorable.  If the examiner 
is unable to provide the requested opinion 
without resorting to speculation, please 
expressly indicate this.

3.  Then readjudicate the claim for 
service connection for residuals of a back 
injury on the full merits (de novo).  
If the claim is not granted to the 
veteran's satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before the 
case is returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


